DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 19 are objected to because of the following informalities:  Claims 8 and 19 recite “neck-work device”. It appears Applicant intended to recite neck-worn device.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-10, 12-16, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parkinson et al., U.S. Patent No. 9,913,302, patented on March 6, 2018, (Parkinson), in view of Pare et al., U.S. Patent No. 10,764,677, filed on September 12, 2018 (Pare).

As to Claim 1, Parkinson discloses an interactive system (Fig. 2) comprising: a voice input device comprising a microphone [206] to receive a voice input from a user (col. 5, lines 64-66), and a transmitter to transmit a wireless signal based on the voice input to a designated application [216, 218] executing on a computing device [204] of the user (a voice signal is transmitted to a computing device [204]; col. 6, lines 3-6); and a feedback device [224, 226] comprising an audio output device [224], the feedback device [224, 226] to receive feedback signals from the designated application [216, 218] executing on the computing device [204] of the user (a speech signal is sent from the computing device [204] for output to the user; col. 6, lines 14-21). It is noted that Parkinson does not explicitly disclose a near-field magnetic induction (NFMI) transmitter to modulate a localized magnetic field based on the voice input; an NFMI converter to detect the modulated localized magnetic field and transmit the wireless signal based on the voice input. However, using such a transmitter and converter was well known in the design of similar systems.
Pare discloses a similar interactive system comprising: a voice input device [10] comprising a microphone [20] to receive a voice input [V] from a user [U] (col. 4, lines 24-27), and a near-field magnetic induction (NFMI) transmitter [22] to modulate a localized magnetic field [24] based on the voice input [V] (the voice input device [10] incorporates a transmitter [22] for a wireless link [24]; col. 4, lines 27-30, the wireless link [24] is an NFMI link; col. 4, lines 47-55); an NFMI converter [12] to detect the modulated localized magnetic field [24], and transmit a wireless signal [86] based on the voice input (the wireless signal is sent to a portable user device; col. 10, lines 60-66). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the NFMI transmitter and converter scheme of Pare, into the interactive system of Parkinson, for improved voice and speech clarity (Pare: col. 3, lines 40-58).

As to Claim 2, Parkinson and Pare remain as applied above to Claim 1. Parkinson further discloses that the feedback signals are based on one or more commands provided in the voice input from the user (the system responds with speech feedback to a user in response to data from a speech recognition engine; col. 4, lines 60-65).

As to Claim 3, Parkinson and Pare remain as applied above to Claim 1. Parkinson further discloses that the feedback device [224, 226] outputs audio based on the feedback signals from the audio output device [224] (the audio output is sent from [224] to speaker [226]; col. 6, lines 14-21; see Fig. 2).

As to Claim 4, Parkinson and Pare remain as applied above to Claim 1. Pare further discloses that the voice input device [10] comprises an intraoral device worn within the mouth of the user (col. 5, lines 22-25).
As to Claim 5, Parkinson and Pare remain as applied above to Claim 1. Pare further discloses that the microphone [20] comprises a micro-electromechanical system (MEMS) microphone (col. 5, lines 22-25).

As to Claim 8, Parkinson and Pare remain as applied above to Claim 1. Pare further discloses that the NFMI converter [12] comprises a neck-worn device (col. 11, lines 25-30.

As to Claim 9, Parkinson and Pare remain as applied above to Claim 1. Pare further discloses that the NFMI converter [12] and the feedback device [28a, 28b] are included in a same peripheral device (the feedback devices [28a, 28b] are wired to the converter [12]; see Fig. 6A).

As to Claim 10, Parkinson and Pare remain as applied above to Claim 9. Pare further discloses that the same peripheral device comprises a head-worn form factor (the feedback devices [28a, 28b] are worn on the head; see Fig. 6A).

As to Claim 12, Parkinson discloses a non-transitory computer-readable medium storing instructions that, when executed by one or more processors (col. 7, lines 38-50), cause the one or more processors to: receive a voice input from a user via a voice input device comprising a microphone [206] (col. 5, lines 64-66); transmit a wireless signal based on the voice input to a designated application [216, 218] executing on a computing device [204] of the user (a voice signal is transmitted to a computing device [204]; col. 6, lines 3-6); and receive feedback signals, using a feedback device [224, 226], from the designated application [216, 218] executing on the computing device [204] of the user (a speech signal is sent from the computing device [204] for output to the user; col. 6, lines 14-21), the feedback device [224, 226] comprising an audio output device [224]. It is noted that Parkinson does not explicitly disclose: modulate a localized magnetic field based on the voice input using a near-field magnetic induction (NFMI) transmitter; detect the modulated localized magnetic field using an NFMI converter, and  transmit, using the NFMI transmitter, a wireless signal based on the voice input. However, using such a transmitter and converter was well known in the design of similar systems.
Pare discloses a similar technique comprising causing a processor to: receive a voice input [V] from a user [U] via a voice input device comprising a microphone [20] (col. 4, lines 24-27); modulate a localized magnetic field [24] based on the voice input [V] using a near-field magnetic induction (NFMI) transmitter [22] (the voice input device [10] incorporates a transmitter [22] for a wireless link [24]; col. 4, lines 27-30, the wireless link [24] is an NFMI link; col. 4, lines 47-55); detect the modulated localized magnetic field [24] using an NFMI converter [12]; and transmit, using the NFMI transmitter, a wireless signal [86] based on the voice input (the wireless signal is sent to a portable user device; col. 10, lines 60-66). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the NFMI transmitter and converter scheme of Pare, into the technique of Parkinson, for improved voice and speech clarity (Pare: col. 3, lines 40-58).

As to Claim 13, Parkinson and Pare remain as applied above to Claim 12. Parkinson further discloses that the feedback signals are based on one or more commands provided in the voice input from the user (the system responds with speech feedback to a user in response to data from a speech recognition engine; col. 4, lines 60-65).

As to Claim 14, Parkinson and Pare remain as applied above to Claim 12. Parkinson further discloses that the feedback device [224, 226] outputs audio based on the feedback signals from the audio output device [224] (the audio output is sent from [224] to speaker [226]; col. 6, lines 14-21; see Fig. 2).

As to Claim 15, Parkinson and Pare remain as applied above to Claim 12. Pare further discloses that the voice input device [10] comprises an intraoral device worn within the mouth of the user (col. 5, lines 22-25).

As to Claim 16, Parkinson and Pare remain as applied above to Claim 15. Pare further discloses that the microphone [20] comprises a micro-electromechanical system (MEMS) microphone (col. 5, lines 22-25).

As to Claim 19, Parkinson and Pare remain as applied above to Claim 12. Pare further discloses that the NFMI converter [12] comprises a neck-worn device (col. 11, lines 25-30.

As to Claim 20, Parkinson discloses a computer-implemented method of performing communications, the method being performed by one or more processors (col. 7, lines 38-50) and comprising: receiving a voice input from a user via a voice input device comprising a microphone [206] (col. 5, lines 64-66); transmitting a wireless signal based on the voice input to a designated application [216, 218] executing on a computing device [204] of the user (a voice signal is transmitted to a computing device [204]; col. 6, lines 3-6); and receiving feedback signals, using a feedback device [224, 226], from the designated application [216, 218] executing on the computing device [204] of the user (a speech signal is sent from the computing device [204] for output to the user; col. 6, lines 14-21), the feedback device [224, 226] comprising an audio output device [224]. It is noted that Parkinson does not explicitly disclose: modulating a localized magnetic field based on the voice input using a near-field magnetic induction (NFMI) transmitter; detect the modulated localized magnetic field using an NFMI converter, and transmitting, using the NFMI transmitter, a wireless signal based on the voice input. However, using such a transmitter and converter was well known in the design of similar systems.
Pare discloses a similar method comprising: receiving a voice input [V] from a user [U] via a voice input device comprising a microphone [20] (col. 4, lines 24-27); modulating a localized magnetic field [24] based on the voice input [V] using a near-field magnetic induction (NFMI) transmitter [22] (the voice input device [10] incorporates a transmitter [22] for a wireless link [24]; col. 4, lines 27-30, the wireless link [24] is an NFMI link; col. 4, lines 47-55); detect the modulated localized magnetic field [24] using an NFMI converter [12]; and transmitting, using the NFMI transmitter, a wireless signal [86] based on the voice input (the wireless signal is sent to a portable user device; col. 10, lines 60-66). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the NFMI transmitter and converter method of Pare, into the method of Parkinson, for improved voice and speech clarity (Pare: col. 3, lines 40-58).

Claims 6 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parkinson et al., U.S. Patent No. 9,913,302, patented on March 6, 2018, (Parkinson), Pare et al., U.S. Patent No. 10,764,677, filed on September 12, 2018 (Pare), further in view of Abolfathi et al., U.S. Patent No. 7,664,277 patented on February 16, 2010 (Abolfathi).

As to Claim 6, Parkinson and Pare remain as applied above to Claim 1. Parkinson and Pare do not explicitly disclose that the microphone comprises a bone-conducting microphone. However, Pare does disclose that the microphone is intraoral (col. 5, lines 22-25), and using a bone conducting microphone for an intraoral microphone was well known. Abolfathi teaches (in Fig. 27B) an intraoral microphone [312] for capturing a user’s voice, wherein the microphone comprises a bone-conduction microphone (vibrations of the user’s voice are conducted from the teeth to the microphone; col. 15, lines 1-10; see Fig. 27B). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to provide a bone conducting microphone, for the microphone of Parkinson and Pare.
As to Claim 17, Parkinson and Pare remain as applied above to Claim 15. Parkinson and Pare do not explicitly disclose that the microphone comprises a bone-conducting microphone. However, Pare does disclose that the microphone is intraoral (col. 5, lines 22-25), and using a bone conducting microphone for an intraoral microphone was well known. Abolfathi teaches (in Fig. 27B) an intraoral microphone [312] for capturing a user’s voice, wherein the microphone comprises a bone-conduction microphone (vibrations of the user’s voice are conducted from the teeth to the microphone; col. 15, lines 1-10; see Fig. 27B). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to provide a bone conducting microphone, for the microphone of Parkinson and Pare.

Claims 7 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parkinson et al., U.S. Patent No. 9,913,302, patented on March 6, 2018, (Parkinson), Pare et al., U.S. Patent No. 10,764,677, filed on September 12, 2018 (Pare), further in view of Yao, U.S. Patent No. 9,860,370, patented on January 2, 2018 (Yao).

As to Claim 7, Parkinson and Pare remain as applied above to Claim 1. Parkinson and Pare do not explicitly disclose that the NFMI converter comprises an eyeglasses form factor. However, Pare does disclose that the NFMI converter can be integrated into head-worn accessories (Pare: col. 11, lines 25-30), and providing similar communication components in head worn accessories such as an eyeglass form factor was well known. Yao teaches integrating communications relay circuitry [20] (the relay forwards data to a portable terminal; col. 11, lines 58-64; see Fig. 9) into an eyeglass form factor (the relay can be in the form of spectacles; col. 13, lines 19-21). Therefore, it would have been obvious to one of ordinary skill, before the effective filing date of Applicant’s invention, to incorporate the NFMI converter into an eyeglass form factor.

As to Claim 18, Parkinson and Pare remain as applied above to Claim 12. Parkinson and Pare do not explicitly disclose that the NFMI converter comprises an eyeglasses form factor. However, Pare does disclose that the NFMI converter can be integrated into head-worn accessories (Pare: col. 11, lines 25-30), and providing similar communication components in head worn accessories such as an eyeglass form factor was well known. Yao teaches integrating communications relay circuitry [20] (the relay forwards data to a portable terminal; col. 11, lines 58-64; see Fig. 9) into an eyeglass form factor (the relay can be in the form of spectacles; col. 13, lines 19-21). Therefore, it would have been obvious to one of ordinary skill, before the effective filing date of Applicant’s invention, to incorporate the NFMI converter into an eyeglass form factor.

Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parkinson et al., U.S. Patent No. 9,913,302, patented on March 6, 2018, (Parkinson), Pare et al., U.S. Patent No. 10,764,677, filed on September 12, 2018 (Pare), further in view of Kim et al., U.S. Publication No. 2017/0111728, published on April 20, 2017 (Kim)

As to Claim 11, Parkinson and Pare remain as applied above to Claim 10. Parkinson and Pare do not explicitly disclose that the head-worn form factor comprises bone-conducting headphones as the audio output device. However the use of bone conduction headphones as audio earpieces was well known. Kim teaches a feedback device [200] having a head worn form factor, wherein the head-worn form factor comprises bone-conducting headphones (para. 0056). Therefore, it would have been obvious to one of ordinary skill, before the effective filing date of Applicant’s invention, to incorporate bone-conducting headphones into the feedback device of Parkinson and Pare, for the added benefit of user comfort, and safety (Kim: para. 0001).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653